--------------------------------------------------------------------------------

EXHIBIT 10.2
 
Option No. ______


Vascular Solutions, Inc.


Incentive Stock Option Agreement


This Option Agreement, made January 27, 2012 between Vascular Solutions, Inc., a
Minnesota corporation (the "Company") and Howard Root ("Optionee").


The Company has adopted the Vascular Solutions, Inc. Stock Option and Stock
Award Plan (the "Plan") which permits issuance of stock options for the purchase
of shares of Common Stock, $.01 par value, of the Company, and the Company has
taken all necessary actions to grant the following option pursuant and subject
to the terms of the Plan, as follows:


1.             The Company grants as of the date of this Agreement, as a matter
of separate agreement and not in lieu of salary or other compensation for
services rendered, the right and option (hereinafter called the "Option") to
purchase all or any part of an aggregate of 450,000 shares of Common Stock, $.01
par value, at the option prices set forth below and on the terms and conditions
herein set forth and subject to all provisions of the Plan.  It is understood
and agreed that the option price is not less than the per share fair market
value of such shares on the date this Option was granted.  The Company intends
that this Option shall be an Incentive Stock Option governed by the provisions
of Section 422 of the Internal Revenue Code of 1986, as amended (the
"Code").  The terms of the Plan and the Option shall be interpreted and
administered so as to satisfy the requirements of Section 422 of the Code.  A
copy of the Plan will be furnished upon request of the Optionee.


2.             This Option shall in all events terminate at the close of
business on January 27, 2022 (the "Termination Date"), or such shorter period as
is prescribed herein, and, further, may be exercised during the option period
only as follows:
 
On or after January 27, 2013 90,000 shares at $11.03 per share
On or after January 27, 201490,000 shares at $12.03 per share
On or after January 27, 201590,000 shares at $13.03 per share
On or after January 27, 201690,000 shares at $14.03 per share
On or after January 27, 201790,000 shares at $15.03 per share


Such installments shall cumulate and, if in any period the full amount
purchasable in such period is not purchased, the shares not purchased shall be
purchasable in any subsequent period during the term of this Option.  The
Optionee shall not have any of the rights of a shareholder with respect to the
Common Stock subject to this Option until such shares shall be issued to the
Optionee upon the due exercise of this Option.
 
Initials:   
   Company______
   Optionee_____
 
 
1

--------------------------------------------------------------------------------

 
 
Notwithstanding the vesting schedule above, the entire Option shall become
immediately exercisable upon a Change in Control (as defined below) of the
Company and shall terminate if not exercised 30 days following the date of a
Change in Control of the Company.  The Company shall notify the Optionee in
writing of the acceleration within 10 days of the Change in Control.


(a)  A "Change in Control" shall mean:


 
(A)
A change in control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), whether or not
the Company is then subject to such reporting requirement;



 
(B)
Any "person" (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act) (other than any employee benefit plan of the Company or any entity which
reports beneficial ownership of the Company’s outstanding securities on Schedule
13G pursuant to Rule 13d-1 under the Exchange Act) is or becomes the "beneficial
owner" (as defined in Rule 13d-3 under the Exchange Act) directly or indirectly,
of securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company's then outstanding securities;



 
(C)
The Continuing Directors (as defined below) cease to constitute a majority of
the Company's Board of Directors; provided that such change is the direct or
indirect result of a proxy fight and contested election or elections for
positions on the Board of Directors;



 
(D)
The shareholders of the Company approve: (1) any consolidation or merger of the
Company in which the Company is not the continuing or surviving corporation or
pursuant to which shares of Company stock would be converted into cash,
securities, or other property, other than a merger of the Company in which
shareholders immediately prior to the merger have the same proportionate
ownership of stock of the surviving corporation immediately after the merger;
(2) any sale, lease, exchange, or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of the
Company; or (3) any plan of liquidation or dissolution of the Company; or



 
(E)
The majority of the Continuing Directors (as defined below) determine in their
sole and absolute discretion that there has been a Change in Control of the
Company.

 
Initials:   
   Company______
   Optionee_____
 
 
2

--------------------------------------------------------------------------------

 
 

 
(b) 
 "Continuing Director" shall mean any person who is a member of the Board of
Directors of the Company, while such person is a member of the Board of
Directors, who is not an Acquiring Person (as defined herein) or an Affiliate or
Associate (as defined herein) of an Acquiring Person, or a representative of an
Acquiring Person or any such Affiliate or Associate, and who:

 
 
(A)
was a member of the Board of Directors on the date of this Agreement as first
written above; or



 
(B)
subsequently becomes a member of the Board of Directors, if such person's
initial nomination for election or initial election to the Board of Directors is
recommended or approved by a majority of the Continuing Directors.  For purposes
of this Section, "Acquiring Person" shall mean any "person" (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) who or which, together
with all Affiliates and Associates of such person, is the "beneficial owner" (as
defined in Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company's then outstanding securities,
but shall not include the Company, any subsidiary of the Company, or any
employee benefit plan of the Company, or of any subsidiary of the Company, or
any entity holding shares of common stock organized, appointed, or established
for, or pursuant to the terms of, any such plan; and "Affiliate" and "Associate"
shall have the respective meanings described to such terms in Rule 12b-2
promulgated under the Exchange Act.

 
3.             This Option shall terminate and may no longer be exercised if the
Optionee ceases to be employed by the Company or its subsidiaries, if any,
except that:


(a)  In the event that the Optionee shall cease to be employed by the Company or
its subsidiaries, if any, for any reason other than the Optionee's gross and
willful misconduct or death or disability, the Optionee shall have the right to
exercise this Option at any time up to the Termination Date to the extent of the
full number of shares the Optionee was entitled to purchase under this Option on
the date of termination;
 
(b)  In the event that the Optionee shall cease to be employed by the Company or
its subsidiaries, if any, by reason of the Optionee's gross and willful
misconduct during the course of employment, including but not limited to
wrongful appropriation of funds of the Company or the commission of a gross
misdemeanor or felony, this Option shall be terminated as of the date of the
misconduct; and
 
Initials:   
   Company______
   Optionee_____
 
 
3

--------------------------------------------------------------------------------

 
 
(c)  In the event that the Optionee shall die while in the employ of the Company
or any subsidiary or within three (3) months after termination of employment for
any reason other than gross and willful misconduct, or become disabled (within
the meaning of Section 22(e)(3) of the Code) while in the employ of the Company
or a subsidiary, if any, and the Optionee shall not have fully exercised this
Option, this Option may be exercised at any time up to the Termination Date by
the personal representatives, administrators, or, if applicable, guardian of the
Optionee or by any person or persons to whom this Option is transferred by will
or the applicable laws of descent and distribution to the extent of the full
number of shares the Optionee was entitled to purchase under this Option on the
date of death, disability or termination of employment, if earlier; provided,
however, that this Option may not be exercised to any extent by anyone after the
Termination Date.
 
4.              The exercise of this Option is contingent upon receipt from the
Optionee (or other person exercising this Option pursuant to subsection (c) of
Section 3 above) of a representation that, at the time of such exercise, it is
the Optionee's then intention to acquire the shares being purchased for
investment and not with a view to distribution thereof; provided however, that
the receipt of this representation shall not be required upon exercise of this
Option in the event that, at the time of such exercise, the shares subject to
this Option shall have been and shall continue to be registered under the
Securities Act of 1933, as amended.  The certificates for shares so issued for
investment may be restricted by the Company as to transfer unless such shares
are first registered under the Securities Act of 1933 or the Company receives
advice of counsel satisfactory to it that registration under such Act is not
required.


This Option shall not be exercisable until and unless:  (i) the Shares
underlying this Option have been registered under the Securities Act of 1933 and
applicable state securities laws, or (ii) upon determination of the Board of
Directors of the Company that the shares can be issued to the Optionee upon
exercise in compliance with an available exemption from registration under
applicable federal and state securities laws.


5.             Subject to the foregoing, this Option may be exercised in whole
or in part from time to time by serving written notice of exercise on the
Company at its principal office, accompanied by payment of the purchase
price.  Payment of the purchase price shall be made by certified or bank
cashier's check payable to the Company, or by tender of shares of the Company's
Common Stock, previously owned by the Optionee for at least six months, having a
fair market value on the date of exercise equal to the exercise price of this
Option, or a combination of cash and shares equal to such exercise price.


6.             This Agreement shall not confer on the Optionee any right with
respect to continuance of employment with the Company or any subsidiary of the
Company, nor will it interfere in any way with the right of the Company to
terminate such employment at any time.  Neither the Optionee nor the Optionee's
legal representative, legatees or distributees, as the case may be, will be or
will be deemed to be the holder of any shares subject to this Option unless and
until this Option has been exercised and the purchase price of the shares
purchased has been paid.
 
Initials:   
   Company______
   Optionee_____
 
 
4

--------------------------------------------------------------------------------

 


7.             This Option may not be transferred, except by will or the laws of
descent and distribution to the extent provided in subsection (c) of Section 3.


8.             If there shall be any change in the stock subject to this Option
through merger, consolidation, reorganization, recapitalization, stock dividend,
stock split or other change in the corporate structure of the Company,
appropriate adjustments shall be made by the Company in the number of shares and
the price per share of the shares subject to this Option in order to prevent
dilution or enlargement of option rights granted hereunder.


9.             The Company shall at all times during the term of this Option
reserve and keep available such number of shares in the Company as will be
sufficient to satisfy the requirements of this Agreement.


10.           If the Optionee shall dispose of any of the shares of Common Stock
acquired upon exercise of this Option within two years from the date this Option
as granted or within one year after exercise of this Option, then, in order to
provide the Company with the opportunity to claim the benefit of any income tax
deduction, Optionee shall promptly notify the Company of the dates of
acquisition and disposition of such shares, the number of shares so disposed of,
and the consideration, if any, received for such shares.


11.           This Agreement and the Plan contain all of the terms governing
this grant, and the Plan and this Agreement are intended to be complete, final
and conclusive.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the date and year first above written.



 
VASCULAR SOLUTIONS, INC.
      By:         John Erb, Chairman                   Howard Root, Optionee



Initials:   
   Company______
   Optionee_____
 
 
5

--------------------------------------------------------------------------------